Citation Nr: 0432947	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hip 
dysplasia.


REPRESENTATION

Veteran represented by:  Sandra W. Wischow, Esq.	


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1957.  

This appeal arose from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hip dysplasia.  In August 2002, the Board of 
Veterans' Appeals (Board) denied the claim.  A November 2002 
order of the U. S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's August 2002 decision and remanded 
the claim to require the Board to adequately explain VA 
compliance with the duties to notify and assist under the 
Veterans Claims Assistance Act (VCAA).  The Board again 
denied the claim in February 2004.  In July 2004, the Court 
vacated the Board's February 2002 decision and remanded the 
matter for further adjudication consistent with the bases for 
remand as set forth in the parties' joint motion for remand, 
filed with the Court in July 2004.  


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  The veteran is presumed to have entered service in sound 
condition with respect to a disease or disorder related to 
the hips.  During service, he was diagnosed with bilateral 
hip dysplasia, which has been shown to be a pre-existing, 
congenital defect.  

3.  The evidence indicates that the hip disorder became 
symptomatic in service (intermittent hip pain), but there is 
no persuasive medical evidence demonstrating that the 
disorder itself became aggravated during service.    

4.  Degenerative arthritis in the hips is not shown in 
service; nor has it been shown to have manifested to a 
compensable degree within one year following discharge.  

5.  There is no competent medical opinion establishing a link 
between active service and current hip disorder or disease, 
or any complaint related to the hips.     


CONCLUSION OF LAW

The veteran's hip disorder, diagnosed as congenital bilateral 
hip dysplasia, was not incurred in, or aggravated by, active 
service; nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1132, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a July 2001 
letter, the RO advised the veteran of VA's VCAA duties to 
notify and assist, the veteran's and VA's respective 
responsibilities in claim development, what the evidence must 
show to establish entitlement to compensation benefits based 
on a service connection claim, and what additional evidence 
is needed.  In August 2001, the veteran responded to this 
letter, informing the RO that pertinent evidence are medical 
records form the Miami, Florida, VA medical center, and 
requesting that a VA compensation and pension (C&P) medical 
examination be scheduled.  

Further, the February 2002 Supplemental Statement of the Case 
(SSOC) set forth 38 C.F.R. § 3.159, which explains the 
veteran's and VA's claim development responsibilities and 
includes a provision requiring VA to ask the veteran whether 
he has any pertinent evidence.  Through the SSOC, the veteran 
also was advised of what evidence had been obtained and 
considered in evaluating the claim, and why it remains 
denied.  In March 2002, the veteran submitted a VA Form 9 to 
perfect an appeal to the Board.  Included with VA Form 9 was 
additional written argument, along with copies of some 
relevant medical records, which apparently are duplicative of 
evidence already of record. 
        
Thus, in sum, through the July 2001 letter and SSOC, the VA 
provided the veteran ample notice of what is needed to 
substantiate a service connection claim, the veteran's and 
VA's respective responsibilities in claim development, what 
evidence has been obtained, and what additional evidence is 
needed.  The veteran also was specifically asked to provide 
any relevant evidence, and he responded to the inquiry.  

The Board acknowledges that the July 2001 VCAA notice was 
sent after the rating decision from which this appeal arises.  
Moreover, VCAA notice arguably was accomplished with a post-
AOJ decision letter and SSOC, and not with a single pre-AOJ 
decision notice.  These concerns constitute, at most, a 
technical defect that posed no prejudice to the veteran.  
First, VCAA was not enacted until November 2000, after the 
issuance of the April 2000 rating decision from which this 
appeal arises, and thus, no VCAA notice was required.  For 
the same reason, the Statement of the Case (SOC), issued in 
June 2000, also did not discuss VCAA.  During the appeal 
period, after enactment of the law, VA gave the veteran 
appropriate notice of VCAA requirements, and he had ample 
opportunity during this period to provide relevant evidence 
or to ask VA for assistance in obtaining such evidence.  He 
also had an opportunity to provide testimonial evidence at a 
Board or RO hearing, but declined to exercise this right.  
Moreover, the Board reviewed this case in May 2001, and found 
that the claim had been developed sufficiently to result in a 
favorable determination (it reopened the previously denied 
left hip dysplasia service connection claim, but directed 
further evidentiary development) at that time.  

Neither the veteran nor his counsel has argued that the 
current record is deficient with respect to relevant evidence 
due to a VCAA notice defect.  On the contrary, the most 
recent addition to the record is a November 2004 brief in 
support of the claim.  The veteran's counsel submitted the 
brief in response to the Board's August 2004 letter to him 
advising him that the veteran may submit additional evidence 
to support the claim before the Board readjudicates the 
matter.  Counsel submitted only the brief, but no additional 
evidence to support the claim.  Moreover, in cover 
correspondence transmitting the brief, counsel stated that 
the veteran waives initial consideration of the brief by the 
RO, indicating a desire for appellate review.   
 
Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted, 
where, as here, VCAA was not even in effect at the time of 
issuance of the initial unfavorable AOJ decision.  The Board 
has conducted such an evaluation here and has determined that 
adequate notice was provided, as set forth above.  The record 
is not incomplete due to VA action or inaction with respect 
to VCAA notification.  

As for the duty to assist, it is noted, again, that the RO 
obtained relevant records, which include service medical 
records and post-service medical records, and associated them 
with the claims folder.  The veteran was afforded an 
appropriate VA C&P medical examination.  He was given an 
opportunity to provide personal testimonial evidence.  He 
also submitted layperson statements.  Nothing in the record 
indicates that the veteran had identified relevant records 
for which he wanted VA's assistance in obtaining to which the 
VA failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Applicable Laws and Regulations - Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
the disability in question is manifested to a compensable 
degree within a year after separation from active duty.  38 
C.F.R. 
§§ 3.307, 3.309 (2004).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

The presumption of soundness upon entrance into service 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
The determination of whether there is clear and unmistakable 
evidence of a pre-existing disease or disorder must be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.   

It is further noted that the burden to show no aggravation 
during service is an "onerous" one and lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The law is also clear that aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

III.  Evidence and Analysis

The veteran's pre-induction medical examination report, dated 
in May 1954,  documents no musculoskeletal abnormality, or 
any pre-existing hip problem.  The veteran himself denied 
having, or having had, any such problem in a May 1954 report 
of medical history.  Beginning in 1954, and through 1956, the 
veteran complained of hip pain, particularly left hip pain, 
on several occasions during active duty.  In December 1954, 
the veteran denied prior hip injury or bone disease.  
Radiology studies completed in December 1954 indicated old 
dysplasia in the left hip, but normal right hip.  In early 
1955, the veteran was diagnosed with an indenting deformity 
and congenital bilateral hip dysplasia.  It is noted that, in 
June 1956, the veteran reported that he began to have left 
hip pain during basic training.  Medical records dated in 
September 1956 document a finding of minimal tenderness upon 
movement of the hip joint, but symmetrical appearance of the 
hips and no abnormalities upon palpation.  Also, in September 
1956, the veteran reported that he "hurt" his hip about six 
weeks after commencing active duty (but did not specifically 
report an accident or some other incident in service) and has 
had occasional hip pain since then.  Radiology studies of the 
hips completed in September 1956 show shallow acetabula 
bilaterally, more prominently on the left, representing old 
dislocation of the hips and congenital in nature.  The 
December 1956 Report of Medical Examination for Temporary 
Retirement does not document anything about hip dysplasia.                      

The Board notes that the service medical records include a 
February 2, 1954 (date handwritten on the document) Physical 
Standards and Physical Profiling statement prepared at the 
U.S. Army Hospital in Landstuhl, Germany, which indicates 
that the veteran has congenital malformation of the hips.  
The date on this document pre-dates the date of commencement 
of active service, in August 1954.  However, the Board has 
determined that the handwritten date on this medical record 
appears to have been in error, and likely should have read 
"February 2, 1955," as the record includes another 
substantially similar document with a typewritten date 
reading "2 Feb 1955," and other service medical records 
specifically state that the veteran was stationed in Germany 
from January 5, 1955 to June 21, 1956.  
  
The law provides that, generally, veterans are presumed to 
have entered service in sound health.  This presumption 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The applicable regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," (see 38 
C.F.R. § 3.304(b)), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  As the pre-induction medical examination report is 
silent as to any pre-existing hip abnormality (the record 
does not include an induction medical examination report), 
the veteran is presumed not to have had such an abnormality 
at service entrance, subject to rebuttal by clear and 
unmistakable evidence that such abnormality pre-existed 
active service.  Further, as the Board has determined that 
the record sufficiently shows that the "February 2, 1954" 
medical record discussed in the preceding paragraph 
apparently shows an incorrect year and should have read 
"1955," this record neither pre-dates commencement of 
active service, nor, alone, constitutes evidence of a pre-
existing hip problem. 

Notwithstanding the above, the Board finds that the evidence 
demonstrates pre-existing, congenital hip dysplasia.  The 
veteran's dysplasia apparently was first diagnosed in service 
as it apparently became symptomatic during this time, 
manifested in the form of left hip pain.  It was diagnosed 
specifically as a congenital hip deformity.  Congenital 
defects are not considered diseases or injuries within the 
meaning of the law governing the award of monetary benefits.  
38 C.F.R. 
§ 3.303(c).  Thus, given the congenital nature of dysplasia 
diagnosed in service, the Board finds that, while the 
disorder may have become symptomatic in service, the evidence 
shows that it pre-existed service.  

Nonetheless, entitlement to service connection can be shown 
with evidence of aggravation of dysplasia during active 
service.  The burden to show that aggravation had occurred 
during service lies with VA.  VAOPGCPREC 3-03 (July 16, 
2003).  Whether VA has met this burden appears to be the key 
point of contention in this appeal, not whether the veteran's 
dysplasia is a congenital defect.  See parties' Joint Motion 
for Remand, filed with the Court in July 2004.  

The Board acknowledges that service medical records show that 
the veteran reported that he "hurt" his hip in service, in 
1956, and that he reportedly began having hip pain in 
service, during basic training.  The Board does not question 
the veracity of his contention now that he had hip pain 
during service, which he apparently believes was triggered by 
basic training exercises.  Further, as amply discussed above, 
the Board concedes that no hip abnormality was noted upon 
entrance, and that dysplasia was first diagnosed in service.  
The crux of the issue of aggravation is whether active 
service caused a progression of dysplasia at a rate beyond 
the natural course of the disorder.  Aggravation is not to be 
conceded where the evidence does not show increase in 
severity during service.  Temporary or intermittent symptoms 
of the disease or disorder, even if shown in service, are not 
sufficient, unless the underlying condition, as contrasted 
with symptoms, has worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  An analysis of this issue 
requires a review of the entire record.

The service medical evidence indicates that dysplasia became 
symptomatic in service, in the form of intermittent 
complaints of hip pain.  It does not show that dysplasia 
itself worsened beyond a natural progression of the disease; 
the mere showing that a pre-existing, congenital disorder or 
disease first became symptomatic in service, without more, 
does not prove that aggravation in fact had occurred during 
service.  The service medical records essentially document 
diagnoses of congenital bilateral hips dysplasia and 
malformation of the hips; other than clinical and diagnostic 
evidence of a hip abnormality more prominent on the left 
side, they lack evidence specific to a pathological change in 
dysplasia itself.  
Nor do they show that the skeletal structure of the hips had 
been changed in some way due to service.  Again, intermittent 
symptoms of a pre-existing disorder - namely pain - are not, 
alone, sufficient to prove aggravation of the underlying 
disease or disorder simply because they happened to coincide 
with the service period; there must be a showing that the 
disease or disorder itself has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).
 
As for post-service evidence on the issue of aggravation, a 
private physician's records, dated in early 1972, documents 
the veteran's report of an in-service fall affecting his left 
hip.  The veteran apparently told this doctor that in-service 
examination disclosed a chip in the hip joint.  This 
physician's examination, which included radiology testing, 
resulted in the discovery of a bulging femoral head, 
increased acetabular angle, and degenerative changes in the 
hips, and a determination that the veteran has congenital 
malformation of the hips due to dysplasia.  The doctor said: 
"The history of injury to the left hip would indicate 
aggravation of the pre-existing condition."  (Emphasis 
supplied.)  

The report of a February 1979 VA C&P medical examination, 
which included X-ray studies, documents the veteran's report 
that he first began to have hip pain in service.  The VA 
physician diagnosed the veteran with bilateral, congenital 
acetabular dysplasia with degenerative arthritis, consistent 
with contemporaneous X-ray findings that showed residuals of 
congenital subluxation and mild osteoarthritis of bilateral 
hips, more prominent on the left side.  The VA examiner 
opined that the hip problem, "if existent previously," 
"evidently" became aggravated during service, as "the 
veteran, at the time of enlistment was good enough for 
service . . . now the pain and motion limitation have 
invalidated [him] for work . . . ."      

A VA orthopedist's June 2001 note, issued in response to the 
veteran's then-representative who asked for an opinion as to 
whether the veteran's hip condition was congenital and 
whether it was related to active duty, documents the 
veteran's report of an in-service left hip injury, which 
"probably contributed" to the development of degenerative 
joint disease in the left hip joint.  

Finally, a VA C&P examination report dated in November 2001 
notes that the veteran apparently entered active duty with 
congenital dysplasia of the hips.  The VA examiner 
specifically opined that the veteran's hip problem was the 
result of normal progression of events, and while there is a 
probability that active service played some role in the 
progression of the disease, it would be conjecture to opine 
in such a manner.  The doctor indicated that the current hip 
condition, diagnosed as bilateral capsulitis of the hips, is 
due to progressive arthritis in the hips, which necessitated 
hip replacement surgeries (in 1991 and 2001).      

The one commonality shared among the various post-service 
medical opinions on the issue of possible aggravation is that 
the veteran has a congenital hip disorder with development of 
arthritis in the hips over the years.  Otherwise, the 
opinions are of questionable probative value on the key issue 
of aggravation during service, as they are based upon a 
history of an in-service left hip injury (1972, 1979, and 
June 2001 opinions) as given by the veteran, or, with respect 
to the November 2001 opinion, merely states that an opinion 
on aggravation would amount to pure conjecture.  



Moreover, the mere use of the words "evidently" and 
"probably" in the 1979 and June 2001 opinions, 
respectively, on the possibility of aggravation during 
service, without adequate explanation, is, in the Board's 
opinion, little more than speculation not grounded upon a 
reasonable level of medical certainty.  The 1979 opinion 
concludes that there "evidently" was aggravation solely on 
the basis that the veteran was "good enough [to be enlisted 
for] service," but after service, has limited motion and 
pain in the hips.  It does not distinguish pathological or 
anatomical changes in the hips or the hip disorder itself 
from symptomatology.  Nor does it explain why aggravation 
during service should be conceded even if it cannot be proven 
to a certainty by, e.g., eliminating or discounting the 
impact of other nonservice-related factors, if any.  In 
short, the Board finds it difficult to comprehend on what 
basis - other than the fact that no hip abnormality was 
documented upon service entrance - the physician concluded 
that limitation of motion and pain shown in 1979, more than 
two decades after discharge, may be due to service.  Nor is 
any explanation given by the physician in his June 2001 
statement as to the bases or rationale for his conclusory 
opinion.   

Thus, in sum, there is no competent medical opinion showing 
that it is at least as likely as not that the veteran's 
congenital hip disorder itself, as opposed to intermittent or 
occasional flare-ups (hip pain), became aggravated during 
service beyond a normal progression of the disorder.  The law 
is clear that service connection cannot be based on a resort 
to pure speculation or remote possibility as to medical 
causation.  See 38 C.F.R. § 3.102 (2004); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the claim that does little more than suggest a possibility 
that an illness might have been caused by in-service 
radiation exposure is insufficient to establish service 
connection).  

The appellant asserts, correctly, that the burden to show no 
aggravation lies with VA.  However, whether or not there was, 
in fact, aggravation, is a question for medical 
professionals, and not the Board, whose members are not 
doctors with specialized education or training to make such a 
determination.  Thus, the Board can only render a decision on 
the issue of aggravation based upon the medical evidence 
presented.  Here, the available medical evidence does not 
support a finding of aggravation of the diagnosed congenital 
hip disorder itself during service; rather, it shows that the 
first became symptomatic in service.  

While this decision is focused primarily upon whether service 
connection is warranted based upon aggravation of the pre-
existing hip disorder during service, the Board also has 
evaluated the service connection issue from a different 
angle.  That is, the Board acknowledges the veteran's 
statement, as documented in the service medical records, that 
he "hurt" his left hip in service, apparently due to basic 
training exercises.  Further, subsequently, decades ago, he 
told physicians about the event, as reflected in private and 
VA medical records.  Also of record are two layperson 
statements, submitted in the early 1970s, one of which was 
authored by a representative of the veteran's former 
employer.  The author indicated her personal knowledge that 
the veteran had a hip problem.  It is arguable that these 
reports, collectively, could be deemed to show continuity of 
symptomatology associated with some musculoskeletal problem 
related to the hips (congenital or not) so as not to preclude 
service connection on the grounds that no definitive medical 
evidence of chronicity was found in the service medical 
records.  See 38 C.F.R. § 3.303(b).    

Evidence of a chronic condition, in general, must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
establishes an etiological link between the current condition 
and the symptomatology.  Id.  Such evidence is in the 
province of medical professionals qualified to opine on such 
a matter, through education, training, or other specialized 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  Again, service connection may not be 
based on pure speculation on the issue of medical causation.  
Here, the various medical opinions, at most, conclude that 
there is some possibility of a link between a reported in-
service event (a report that the veteran "hurt" his back in 
service) and the hip problems.     
 
Finally, the Board has considered whether presumptive service 
connection is warranted for arthritic or degenerative changes 
in the hips.  While the record is clear that the veteran now 
has, and has had for some time, arthritis in the hips, there 
is no medical evidence documenting arthritic hips either in 
service or arthritis manifested to a compensable degree 
within one year after discharge.  Thus, presumptive service 
connection is not permissible based on the record.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence against the claim.  As 
such, the benefit-of-reasonable doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for bilateral hip dysplasia is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



